Name: Commission Regulation (EEC) No 2264/91 of 26 July 1991 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countries
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31991R2264Commission Regulation (EEC) No 2264/91 of 26 July 1991 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countries Official Journal L 208 , 30/07/1991 P. 0020 - 0021 Finnish special edition: Chapter 3 Volume 38 P. 0085 Swedish special edition: Chapter 3 Volume 38 P. 0085 COMMISSION REGULATION (EEC) No 2264/91 of 26 July 1991 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Articles 5 (3) and 18 thereof, Whereas Article 5 of Regulation (EEC) No 1696/71 provides that hops and hop products from non-member countries may be imported only if their quality standards are at least equivalent to the minimum limits adopted for like products harvested within the Community or their derivatives; Whereas Commission Regulation (EEC) No 3076/78 (3), as last amended by Regulation (EEC) No 4060/88 (4), specifies two types of attestations by which proof can be furnished that the requirements specified in Article 5 (1) of Regulation (EEC) No 1696/71 have been satisfied; Whereas practice has shown that import procedures would become more efficient, and that respect of Community rules on certification could be ensured better if use of control attestations were abolished; Whereas, in order to avoid inappropriate inconvenience to certain operators in the sector, further use of the control attestation should be permitted during a transitional period in the case of hops originating from countries which have not authorized certain agencies to issue attestations of equivalence; whereas, to avoid abuse of the control attestation, such an attestation should be issued only if the origin of the hop consignment has been proved; Whereas, in order to ensure that Community rules on the certification of hops are respected, Member States should carry out checks to verify whether imported hops conform to the minimum marketing requirements; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3076/78 is hereby amended as follows: 1. Article 1 (2) is replaced by the following: '2. The proof referred to in paragraph 1 shall be furnished by production of the attestation provided for in Article 5 (2) of that Regulation, hereinafter called an "attestation of equivalence".' 2. The words 'in the first indent of Article 1 (2) (a) and in Article 1 (2) (b) in Article 2 (1) is replaced by the words 'in Article 1 (2)'. 3. Article 4 is replaced by the following: 'Article 4 1. Until 30 April 1992, in the case of hops originating from third countries which have not authorized certain agencies to issue attestations of equivalence, the proof referred to in Article 1 may be furnished with regard to hop cones falling within CN 1210 10 by production of the control attestation referred to in paragraph 2. 2. The control attestation shall be issued in respect of each consignment by the competent authorities of the Member States after a check has been made for conformity with the minimum marketing requirements set out in the Annex to Regulation (EEC) No 890/78 in accordance with the methods laid down in Article 3 (2) and (3) of the said Regulation. 3. A control attestation may be issued for a consignment of hops only if the consignment is accompanied by a declaration which has been issued by an official body of the country of origin and which indicates the country of origin of the hops in question. 4. The Member States shall forward to the Commission the name and address of the authorities referred to in paragraph 2, together with impressions of the official stamp and, where appropriate, the embossing presses of the competent authorities. 5. Control attestations shall be drawn up in one original and two copies on a form corresponding to the model in Annex III hereto and in accordance with the instructions in Annex IV hereto.' 4. The following Article 7 (a) shall be inserted: 'The Member States shall regularly carry out checks on a random basis to verify whether hops which are imported pursuant to Article 5 of Regulation (EEC) No 1696/71 comply with the minimum marketing requirements set out in the Annex to Regulation (EEC) No 890/78. They shall report to the Commission, every year by 30 June, the frequency, type and result of the checks which were carried out over the year preceding that date. The checks shall cover at least 5 % of the number of hop consignments expected to be imported from a third country into the Member State in question during this year. Article 2 This Regulation shall enter into force on 1 September 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 367, 28. 12. 1978, p. 17. (4) OJ No L 356, 24. 12. 1988, p. 42.